Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2021 have been considered by the Examiner.

Drawings
Three sheets for formal drawings were filed August 6, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (9,677,721) in view of Mukawa et al. (US 2006/0228073 A1).
Regarding claims 16, 24 and 25, George discloses a method of manufacturing and an optical waveguide comprising a waveguide body (20 in Fig. 2) extending from an input end to an output end and configured to guide light by total internal reflection from the input end to the output end; in input coupling device (30) at the input end for coupling light into the waveguide body; and an output coupling structure (40) at a face of the waveguide body wherein there is an air gap (36) between the output coupling structure and a portion of the face of the waveguide body, the air gap being such that light is coupled from the air gap to the output coupling structure by evanescent wave coupling, wherein the output coupling structure is a microstructure (output coupling structure 20 has a relatively small thickness compared to waveguide 40 and hence constitutes a microstructure), the output coupling structure configured to direct light out of the optical waveguide by reflection, and wherein no grating structure is present on the face of the waveguide body adjacent to an entirety of the air gap in column 6, lines 1-46.  
Still regarding claims 16, 24 and 25, George teaches the claimed invention except for specifically stating attaching the output coupling structure using an adhesive.  However, using an adhesive for attaching an optical component is ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use an adhesive which would inherently define the thickness of the air gap for the purpose of ensuring the output coupling structure is securely attached.
Still regarding claims 16, 24 and 25, George teaches the claimed invention except for a reflective grating structure.  Mukawa discloses an optical waveguide (13 in Fig. 8) for a head up display (see abstract), the waveguide comprising: a waveguide body extending from an input end to an output end and configured to guide light by total internal reflection from the input end to the output end; an input coupling device (14) which is a diffractive grating (see paragraph 0100) at the input end of the waveguide body for coupling light into the waveguide body; and an output coupling structure (15) attached to a face of the waveguide body at the output end wherein the output coupling structure includes a grating (paragraph 0100) which is a microstructure, such that it is small enough that it does not interfere with the vision of a user of the head up display, and is configured to direct light at a predetermined direction (see output light in Fig. 8) out of the optical waveguide by reflection.  Since both inventions relate to optical devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use a reflective grating as disclosed by Mukawa in the optical device of George for the purpose of accommodating reflection of different wavelengths of light and having a wider range of applications including a compact portable optical device such as a head up display.
Regarding claim 17, the proposed combination of George and Mukawa teaches the claimed invention except for specifically the air gap has a tapered thickness.  However, one of ordinary skill in the art at the time the invention was made would have found it obvious to form the air gap with a tapered thickness between the output coupling structure and the portion of the face of the waveguide body in order to adjust the angle of the output coupling structure in order to control the coupling of the output wave.
Regarding claims 18, 28, 30, 33 and 35, the proposed combination of George and Mukawa teaches the claimed invention except for specifically stating the output coupling structure to include a saw-tooth grating.  However, saw-tooth gratings used as reflective structures are ubiquitous in the art of optical modules and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a saw-tooth grating as a matter of obvious design choice for the purpose of providing reflection having wavelength selectivity.
Regarding claims, 19, 20, 27, 31 and 32 , the proposed combination of George and Mukawa teaches the claimed invention except for specifically stating an optical coating.  However, optical coatings on the faces of optical components are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use an optical coating on the face of the waveguide body or on a face of the output coupling structure for the purpose of adjusting or enhancing the reflectivity.
Regarding claims 21 and 29, the proposed combination of George and Mukawa teaches the claimed invention except for the output coupling structure comprising a UV curing material or an optically transmissive material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the output coupling structure from a UV curing material or an optically transmissive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 22, 23, and 34, Mukawa in view of the rejection of claim 1 above, further discloses after being reflected by the output coupling structure, and before leaving the waveguide, the light passes through the waveguide body substantially perpendicular to the face of the waveguide body to which the output coupling structure is attached in Fig. 8.
Regarding claim 26, the proposed combination of George and Mukawa teaches the claimed invention except for specifically stating attaching the output coupling structure using optical feedback.  However, using optical feedback for active alignment is ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use optical feedback for the purpose of determining the optimum transmission of the optical signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 7, 2022